KENNERLY, District Judge.
This is a proceeding in rem by libel-ant against the steamship Evansville to recover wages; libelant having been master of such steamship. Under Alabama Dry Dock & Shipbuilding Co. v. Foster (C.C.A.) 31 F.(2d) 394, Foster v. Alabama Dry Dock & Shipbuilding Co., 280 U.S. 555, 50 S.Ct. 16, 74 L.Ed. 611, and Warner v. Goltra, 293 U.S. 155, 55 S.Ct. 46, 79 L.Ed. 254, I think a master has no maritime lien for wages. It is not shown in this case that libelant has a lien under the laws of Texas.
Since libelant has no lien, this proceeding in rem may not be maintained, and it will be dismissed.